                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                              PLAINTIFFS


v.                                  Case No. 4:18-cv-4108


WARDEN JEFFIE WALKER, Miller
County Detention Center (MCDC); NURSE
S. KING, Head Nurse MCDC; NURSE
CHELSEA FOSTER, MCDC; NURSE
LONNIE REDFEARN, MCDC; DR.
TIMOTHY REYNOLDS, MCDC;
SHERIFF JACKIE RUNION; SOUTHERN
HEALTH PARTNERS, INC.; and
MILLER COUNTY                                                                    DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed September 30, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 55). Judge Bryant recommends that the Court grant the summary judgment motion

(ECF No. 35) filed by Defendants Warden Jeffie Walker, Sheriff Jackie Runion, and Miller County

(the “Miller County Defendants”) and dismiss all claims against them with prejudice.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Therefore, the Court adopts the Report and

Recommendation (ECF No. 55) in toto. The Miller County Defendants’ summary judgment

motion (ECF No. 35) is hereby GRANTED. Accordingly, Plaintiff’s claims against Defendants

Walker, Runion, and Miller County are hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 21st day of October, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
